Citation Nr: 1130563	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  03-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gynecological condition manifested by abnormal pap smears.

2.  Entitlement to service connection for a right foot condition, including right great toe bunion, post-operative.

3.  Entitlement to an initial compensable rating for abdominal uterine bleeding causing low red blood cell count and dizziness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 1998.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in May 2002 and April 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During the pendency of this appeal, the RO granted the Veteran's claim for service connection for acne, assigning a 30 percent evaluation, effective May 21, 2002.  The Veteran did not appeal the evaluation or effective date assigned.  Hence, this determination by the agency of original jurisdiction represents a full grant of benefits, and this issue is no longer before the Board.

Although the Veteran requested a Decision Review Officer (DRO) hearing, she withdrew her request in June 2005.

The Veteran testified before the undersigned Veterans Law Judge in June 2005.  During this hearing, the Veteran offered testimony that she believed the issue of service connection for her left foot should also be in adjudication.

In November 2005, the Board remanded the issues of service connection for a gynecological condition and a right foot condition and granted service connection for abdominal uterine bleeding.

An August 2006 rating decision assigned a noncompensable rating for abnormal uterine bleeding causing low blood cell count and dizziness, effective August 21, 2000.  The Veteran filed a notice of disagreement (NOD) with the assigned rating in January 2007.  A Statement of the Case (SOC) was issued in April 2008.  The Veteran filed written statements in April 2008 and May 2009 that can be construed as an appeal of the issue for a higher initial rating.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that once the issues are certified to the Board, the RO has waived any objection VA may have had as to the timeliness of the appeal).  Unlike a NOD, the filing of a substantive appeal is not jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

As the claim before the Board involve a request for higher initial rating following the grant of service connection for abdominal uterine bleeding, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).

The issue of a left foot condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a gynecological condition manifested by abnormal pap smears and a right foot condition, including right great toe bunion, post-operative are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's abdominal uterine bleeding has symptoms that require continuous treatment.


CONCLUSION OF LAW

With resolution of reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 10 percent for the uterine disability were met beginning on August 21, 2000.  U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.116, Diagnostic Code 7613 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in March 2002 and March 2003 prior to the initial adjudication of the above claim in May 2002 and November 2004 rating decisions.  An additional VCAA letter was sent in August 2006.  The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both her private and VA medical treatment records.  The Veteran also received a notice in March 2006 pertaining to the downstream disability rating and effective date elements of the claims with subsequent adjudication of her claim in a February 2007 Supplemental Statement of the Case (SSOC) (right foot condition and gynecological condition) and an April 2008 SOC for (abnormal uterine bleeding).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for abnormal uterine bleeding has been established and an initial rating for the condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding the Veteran service connection for abnormal uterine bleeding and assigning an initial disability rating, she filed a NOD contesting the initial rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a NOD).  The RO furnished the Veteran a SOC that addressed the initial rating assigned, included notice of the criteria for a higher rating, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting her appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran received a VA examination in September 2004, October 2006, and January 2007.  Neither the Veteran nor her representative has raised questions about the adequacy of these examinations.  

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate her increased rating claim and the Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the Board can adjudicate the claim based on the current record.  

The Board otherwise concludes that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), VA medical records, VA examination reports, and statements from the Veteran and her representative.  The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II.  An Initial Compensable Rating for Abdominal Uterine Bleeding 

The Veteran asserts that a compensable rating is warranted for her abdominal uterine bleeding.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran's disability is evaluated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs under 38 C.F.R. § 4.116 and Diagnostic Code 7613.  The General Rating Formula calls for a 10 percent rating for symptoms that require continuous treatment.  A 30 percent rating is warranted for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116.  This is the maximum evaluation available under this Diagnostic Code.

In the present case, the medical evidence reflects that the Veteran was treated in service for menstrual cramping requiring the prescription of Naprosyn and dysfunctional uterine bleeding.  Her report of medical examination at entrance into active service, dated in September 1991, reflect no complaints, findings, or diagnoses of gynecological abnormalities.  Reports of medical history and examination conducted in September 1992 reflect a 28-day menstrual cycle that comes at the middle, rather than the end, of the month but no other complaints, findings, or diagnoses of gynecological abnormalities.  The examiner referred to clinic notes for test results.  An entry in the STRs for the same day reflects that the Veteran had an appointment for her annual medical surveillance.  She was found to exhibit no symptoms and prescribed no medications.  No other findings, diagnoses, or abnormalities are noted.  A report of physical examination or history at discharge is not of record.

Non-VA treatment records dated from 1998 to 2002 reflect treatment for various complaints including colored vaginal discharge with odor, pain, and tenderness; and observations of abdominal pain and tenderness, spotting, dizziness, amenorrhea, vaginitis and cervicitis, and adnexal tenderness.

A VA examination report dated in September 2004 reflects complaints of frequent and heavy bleeding, and pain in the left lower quadrant on pressure and when menstruating.  She reported pain on intercourse, especially in the left lower quadrant.  She stated she was placed on birth control pills in an effort to regulate her periods, but the pills made her nauseous so she ceased taking them.  She reported a history of having one pregnancy, which resulted in normal delivery of a baby thirteen years prior, without complications.

The examiner reviewed the Veteran STRS, and noted that the records show that the Veteran began to have abnormal periods in 1993.  These records were further reported to show that she was placed on iron supplements.  In 1994, the examiner noted that she was diagnosed with hypochromic anemia, which was felt to be due to the abnormal uterine bleeding she had been experiencing for the six months prior to the test.  The examiner then noted objective observations of a mobile uterus of normal size without tenderness on uterine manipulation, adnexal tenderness, or enlargement of the ovaries.  No abnormalities of the vagina were found, and the pelvis was found to exhibit no tenderness.  There was no evidence of surgical procedures or prolapse.  The examiner further found no adhesions, rectovaginal fistulas, urethrovaginal fistulas, any active disease or infection, or abnormal discharge.  There were no obvious residuals from any previous processes or infections.  The CBC showed RBC slightly elevated at 5.58.  The examiner diagnosed abnormal uterine bleeding of unknown etiology and provided the following opinion: "[t]he onset of [the Veteran's] GYN disorder began in 1993.  According to her medical records she had various visits for GYN complaints for several years.  Therefore it is more likely than not she experienced a Chronic Gynecological Disorder while in service."

Later in the same month, the same examiner was asked to review the Veteran's case.  The examiner completed additional review of the record, noting in-service complaints and treatment for abdominal pain, spotting, breakthrough bleeding and iron deficiency (anemia), extended bleeding, hypochromic anemia secondary to uterine bleeding for six months, and heavy bleeding; and post-service complaints and treatment for abdominal pain, heavy white discharge with odor, vaginosis, vaginitis, cervicitis, dizziness, and absence of period.

The examiner again diagnosed abnormal uterine bleeding, and noted the condition was controlled by birth control pills.  

An October 2006 VA gynecological examination noted a history of irregular bleeding.  The Veteran was prescribed ferrous sulfate for anemia for the past four years.  She was not anemic at the time of examination.  The VA examiner mentioned that the Veteran had "mostly regular bleeding" at the time of the examination.  And that, there was no need to treat but could continue ferrous sulfate if desired.  It was noted that the Veteran received birth control pills and Naproxyn for dysmenorrhea.  The VA examiner advised the Veteran to take an increased dosage of Ibuprofen prior to her period.

A review of the objective medical evidence of record reveals that the Veteran has required continuous treatment which has controlled her symptoms.  Specifically, the Veteran was prescribed iron supplements, birth control pills, Naproxyn, and ferrous sulfate to control her symptomatoloy.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
	
The Board finds the Veteran's testimony to be credible in identifying and describing her symptoms of fatigue, heavy bleeding and pain.

On this record, the service-connected disability picture more nearly resembles the criteria warranting a 10 percent rating, but not higher for the service-connected abnormal uterine bleeding.  The maximum rating of 30 percent is not warranted because there is no objective medical evidence of record that her symptoms are not controlled by continuous treatment.

A higher rating is not warranted under any other diagnostic code because there is no evidence of vulva removal of uterus and ovaries, as well as atrophy or displacement of same.  Further there is no evidence of rectovaginal fistulas or surgical complications due to pregnancy.  Diagnostic Codes 7617-7625 (2010).

The Board reiterates that the Veteran's disability has been no more than 10 percent disabling since August 21, 2000, the date of the receipt of the claim so her rating cannot be "staged" because this represents her greatest level of functional impairment attributable to this condition since that date.  Fenderson, supra.

Since the record does not establish that the rating criteria are inadequate to rate the manifestations of the service-connected abdominal uterine bleeding in this case, extraschedular consideration is not warranted.  The disability picture as demonstrated is addressed by the established rating standard.  The service-connected abdominal uterine bleeding disability picture in this regard is not shown to be unusual or exceptional.  Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

Accordingly, on this record, the Board finds that an initial rating of 10 percent for the service-connected abdominal uterine bleeding is warranted.



ORDER

An initial rating of 10 percent for the service-connected abdominal uterine bleeding beginning on August 21, 2000 is granted, subject to the regulations governing the payment of VA monetary benefits.



REMAND

With regard to the issue of a gynecological condition, to include abnormal pap smears; the RO did not address the January 2007 VA examiner's findings of a pap smear were significant for ASCUS, which required HPV testing.  It is unclear from the record whether the Veteran was diagnosed with HPV.  Therefore, on remand the RO should obtain another VA examination for clarification of a diagnosed gynecological condition other than abnormal uterine bleeding.

With regard to a right foot condition, the VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with her service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In October 2006, the VA examiner diagnosed the Veteran with residuals of a right foot bunionectomy and asymptomatic pes planus bilateral.  He concluded that the Veteran's right foot condition was as least as likely as not aggravated while on active duty, but not beyond its normal and expected progression.  The VA examiner did not provide a rationale for his opinion and it was unclear if the VA examiner was discussing the pes planus or the residuals of a bunionectomy.  The Board notes that the Veteran did not file a claim for pes planus and bunions were not reported on enlistment examination.  Specifically, the Veteran stated that she did not have complications from "flat feet," but had hammer toes and had them removed on the right foot.  She stated that the hammer toes were caused by wearing boots in the military.  (April 2004 Written Statement); see also Bloom v. West, 5 Vet. App. 104, 145 (1999) (A medical opinion based on speculation, without supporting data or other rationale, does not provide the required degree of medical certainty); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.").  The failure to comply with the Board's remand directive in this matter constitutes a violation of the Veteran's due process rights, which requires another remand of this appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the etiology of her gynecological condition manifested by abnormal pap smears (other than abnormal uterine bleeding).  It is imperative that the physician who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this remand, and acknowledges such review in the examination report.  All necessary tests should be conducted.  Based on a review of the claims file and the results of the examination, the examiner(s) should address the following:  

Is it as likely as not (50 percent probability or greater) that any current gynecological condition manifested by abnormal pap smears (other than abnormal uterine bleeding) first manifested during the Veteran's active service, or is otherwise related to the Veteran's active service?  

The VA examiner should clearly state the diagnosis(es) and comment on the pap smear findings of the January 2007 VA examination.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

3.  Then, the Veteran should be afforded a VA examination, with an appropriate physician, in order to determine the nature, extent and likely etiology of the right foot condition.  It is imperative that the physician who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this remand, and acknowledges such review in the examination report.  All necessary tests should be conducted.  Based on a review of the claims file and the results of the examination, the examiner(s) should address the following: 

(a)  Does the Veteran have a right foot condition?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a right foot condition, did such disease have its onset during her period of active service, or was such disability caused by any incident that occurred during such active service?

(c)  Did her right foot condition exist prior to the Veteran's period of active duty?  If so, state (if possible) the approximate date of onset of such disability.  In this regard, the examiner is asked to comment on the Veteran's reported medical history as well as her medical records.  

(d)  If a right foot condition preexisted the Veteran's period of active duty, did such disability increase in disability during such period of active duty?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from service; or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability.  

(e)  If a right foot condition increased in disability during service, was that increase due to the natural progression of the disease?  

In offering these opinions, the VA examiner should comment on the service treatment records, post-service treatment records and examination reports, and the Veteran's reported medical history.  

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be furnished a SSOC , and should be afforded an appropriate period of time within which to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


